 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 1 of 11 PAGEID #: 1



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                     CASE NO. 2:19-cv-1037

HYUNDAI OILBANK CO., LTD.
182, Pyeongsin 2-ro
Daesan-eup, Seosan-si, Chungcheongnam-do               COMPLAINT: VIOLATION OF SECTION 1
South Korea                                            OF THE SHERMAN ACT, 15 U.S.C. § 1

and

S-OIL CORPORATION
192, Baekbeom-ro, Mapo-gu
Seoul, South Korea,

                        Defendants.



                                          COMPLAINT

       The United States of America, acting under the direction of the Attorney General of the

United States, brings this civil antitrust action to obtain equitable monetary relief and recover

damages from Hyundai Oilbank Co., Ltd. and S-Oil Corporation for conspiring to rig bids and

fix prices, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, on the supply of fuel to

the U.S. military for its operations in South Korea.

                                      I. INTRODUCTION

       1.       Since the end of the Korean War, the U.S. armed forces have maintained a

significant presence in South Korea, protecting American interests in the region and safeguarding

peace for the Korean people. To perform this important mission, American service members
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 2 of 11 PAGEID #: 2



depend on fuel to power their bases and military vehicles. The U.S. military procures this fuel

from oil refiners located in South Korea through a competitive bidding process.

       2.      For at least a decade, rather than engage in fair and honest competition,

Defendants and their co-conspirators defrauded the U.S. military by fixing prices and rigging

bids for the contracts to supply this fuel. Defendants met and communicated in secret with other

large South Korean oil refiners and logistics companies, and pre-determined which conspirator

would win each contract. Defendants or their co-conspirators then fraudulently submitted

collusive bids to the U.S. military. Through this scheme, Defendants reaped vastly higher profit

margins on the fuel they supplied to the U.S. military than on the fuel they sold to the South

Korean military and to private parties.

       3.      As a result of this conduct, Defendants and their co-conspirators illegally

overcharged American taxpayers by well over $100 million. This conspiracy unreasonably

restrained trade and commerce, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

Defendants have agreed to plead guilty to one count of a superseding indictment charging a

criminal violation of Section 1 of the Sherman Act for this unlawful conduct, and in this civil

action, the United States seeks compensation for the injuries it incurred as a result of this

conspiracy.

                                          II. DEFENDANTS

       4.      Hyundai Oilbank Co., Ltd. (“Hyundai Oilbank”) is an oil company headquartered

in Seosan, South Korea. Hyundai Oilbank refines and supplies gasoline, diesel, kerosene, and

other petroleum products for sale internationally. During the conspiracy, Hyundai Oilbank

partnered with a logistics firm (“Company A”) to supply fuel to U.S. military installations in

South Korea, with Company A acting as the prime contractor under the relevant contracts.




                                                –2–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 3 of 11 PAGEID #: 3



       5.      S-Oil Corporation (“S-Oil”) is an oil company headquartered in Seoul, South

Korea. S-Oil refines and supplies gasoline, diesel, kerosene, and other petroleum products for

sale internationally. Beginning in 2009, S-Oil partnered with Hanjin Transportation Co., Ltd.

(“Hanjin”) to supply fuel to U.S. military installations in South Korea, with Hanjin acting as the

prime contractor under the relevant contracts.

       6.      Other persons, not named as defendants in this action, participated as co-

conspirators in the offense alleged in this Complaint and performed acts and made statements in

furtherance thereof. These co-conspirators include, among others, GS Caltex Corporation (“GS

Caltex”), Hanjin, SK Energy Co., Ltd. (“SK Energy”), and Company A.

       7.      Whenever this Complaint refers to any act, deed, or transaction of any business

entity, it means that the business entity engaged in the act, deed, or transaction by or through its

officers, directors, employees, agents, or other representatives while they were actively engaged

in the management, direction, control, or transaction of its business or affairs.

                               III. JURISDICTION AND VENUE

       8.      The United States brings this action under Section 4 of the Sherman Act, 15

U.S.C. § 4, and Section 4A of the Clayton Act, 15 U.S.C. § 15a, seeking equitable relief,

including equitable monetary remedies, and damages from Defendants’ violation of Section 1 of

the Sherman Act, 15 U.S.C. § 1.

       9.      This Court has subject matter jurisdiction over this action under 15 U.S.C. §§ 4

and 15a and 28 U.S.C. §§ 1331 and 1337.

       10.     Defendants have consented to venue and personal jurisdiction in this district for

the purpose of this Complaint.




                                                 –3–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 4 of 11 PAGEID #: 4



       11.     Defendants or their co-conspirators entered into contracts with the U.S. military to

supply and deliver fuel to U.S. military installations in South Korea. Under the terms of these

contracts, Defendants or their co-conspirators agreed that the laws of the United States would

govern all contractual disputes and that U.S. administrative bodies and courts would have

exclusive jurisdiction to resolve all such disputes. To be eligible to enter into these contracts,

Defendants or their co-conspirators registered in databases located in the United States. For

certain contracts, Defendants or their co-conspirators submitted bids to U.S. Department of

Defense offices in the United States. After being awarded these contracts, Defendants or their

co-conspirators submitted invoices to and received payments from U.S. Department of Defense

offices in Columbus, Ohio, which included use of wires and mails located in the United States.

       12.     Through these contracts with the U.S. military, Defendants’ activities had a direct,

substantial, and reasonably foreseeable effect on interstate commerce, import trade or commerce,

and commerce with foreign nations. Defendants’ conspiracy had a substantial and intended

effect in the United States. Defendants caused U.S. Department of Defense agencies to pay non-

competitive prices for the supply of fuel to U.S. military installations. Defendants or their co-

conspirators also caused a U.S. Department of Defense agency located in the Southern District of

Ohio to transfer U.S. dollars to their foreign bank accounts.

                                       IV. BACKGROUND

       13.     From at least March 2005 and continuing until at least October 2016 (“the

Relevant Period”), the U.S. military procured fuel for its installations in South Korea through

competitive solicitation processes. Oil companies, either independently or in conjunction with a

logistics company, submitted bids in response to these solicitations.




                                                –4–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 5 of 11 PAGEID #: 5



        14.     The conduct at issue relates to two types of contracts to supply fuel to the U.S.

military for use in South Korea: Post, Camps, and Stations (“PC&S”) contracts and Army and

Air Force Exchange Services (“AAFES”) contracts.

        15.     PC&S contracts are issued and administered by the Defense Logistics Agency

(“DLA”), a combat support agency in the U.S. Department of Defense. DLA, formerly known

as the Defense Energy Support Center, is headquartered in Fort Belvoir, Virginia. The fuel

procured under PC&S contracts is used for military vehicles and to heat U.S. military buildings.

During the Relevant Period, PC&S contracts ran for a term of three or four years. DLA issued

PC&S solicitations listing the fuel requirements for installations across South Korea, with each

delivery location identified by a separate line item. Bidders offered a price for each line item on

which they chose to bid. DLA awarded contracts to the bidders offering the lowest price for each

line item. The Defense Finance and Accounting Service (“DFAS”), a finance and accounting

agency of the U.S. Department of Defense, wired payments to the PC&S contract awardees from

its office in Columbus, Ohio.

        16.     AAFES is an agency of the Department of Defense headquartered in Dallas,

Texas. AAFES operates official retail stores (known as “exchanges”) on U.S. Army and Air

Force installations worldwide, which U.S. military personnel and their families use to purchase

everyday goods and services, including gasoline for use in their personal vehicles. AAFES

procures fuel for these stores via contracts awarded through a competitive solicitation process.

The term of AAFES contracts is typically two years, but may be extended for additional years.

In 2008, AAFES issued a solicitation that listed the fuel requirements for installations in South

Korea. Unlike DLA, AAFES awarded the entire 2008 contract to the bidder offering the lowest

price across all the listed locations.




                                                –5–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 6 of 11 PAGEID #: 6



                        V. DEFENDANTS’ UNLAWFUL CONDUCT

       17.     From at least March 2005 and continuing until at least October 2016, Defendants

and their co-conspirators engaged in a series of meetings, telephone conversations, e-mails, and

other communications to rig bids and fix prices for the supply of fuel to U.S. military

installations in South Korea.

       2006 PC&S and 2008 AAFES Contracts

       18.     GS Caltex, SK Energy, Hyundai Oilbank, and Company A conspired to rig bids

and fix prices on the 2006 PC&S contracts, which were issued in response to solicitation

SP0600-05-R-0063, supplemental solicitation SP0600-05-0063-0001, and their amendments.

The term of the 2006 PC&S contracts covered the supply of fuel from February 2006 through

July 2009.

       19.     Between early 2005 and mid-2006, GS Caltex, SK Energy, Hyundai Oilbank, and

other conspirators met multiple times and exchanged phone calls and e-mails to allocate the line

items in the solicitations for the 2006 PC&S contracts. For each line item allocated to a different

co-conspirator, the other conspirators agreed not to bid or to bid high enough to ensure that they

would not win that item. Through these communications, these conspirators agreed to inflate

their bids to produce higher profit margins. DLA awarded the 2006 PC&S line items according

to the allocations made by the conspiracy.

       20.     As part of their discussions related to the 2006 PC&S contracts, GS Caltex,

Hyundai Oilbank, and other conspirators agreed not to compete with SK Energy in bidding for

the 2008 AAFES contract. In 2008, GS Caltex, Hyundai Oilbank, and other conspirators

honored their agreement: GS Caltex bid significantly above the bid submitted by SK Energy for

the AAFES contract, while Hyundai Oilbank and Company A declined to bid even after AAFES

explicitly requested their participation in the bidding. The initial term of the 2008 AAFES


                                               –6–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 7 of 11 PAGEID #: 7



contract ran from July 2008 to July 2010; the contract was later extended through July 2013. As

envisioned by the conspiracy, AAFES awarded the 2008 contract to SK Energy.

       2009 PC&S Contracts

       21.      Continuing their conspiracy, Defendants and other co-conspirators conspired to

rig bids and fix prices for the 2009 PC&S contracts, which were issued in response to solicitation

SP0600-08-R-0233. Hanjin and S-Oil joined the conspiracy for the purpose of bidding on the

solicitation for the 2009 PC&S contracts. Hanjin and S-Oil partnered to bid jointly on the 2009

PC&S contracts, with S-Oil providing the fuel and Hanjin providing transportation and logistics.

The term of the 2009 PC&S contracts covered the supply of fuel from October 2009 through

August 2013.

       22.      Between late 2008 and mid-2009, Defendants and other co-conspirators met

multiple times and exchanged phone calls and e-mails to allocate the line items in the solicitation

for the 2009 PC&S contracts. As in 2006, these conspirators agreed to bid high so as to not win

line items allocated to other co-conspirators. The original conspirators agreed to allocate to

Hanjin and S-Oil certain line items that had previously been allocated to the original

conspirators.

       23.      With one exception, DLA awarded the 2009 PC&S contracts in line with the

allocations made by the Defendants and other co-conspirators. Hyundai Oilbank and Company

A accidentally won one line item that the conspiracy had allocated to GS Caltex. To remedy this

misallocation, Company A, Hyundai Oilbank, and GS Caltex agreed that GS Caltex, rather than

Hyundai Oilbank, would supply Company A with the fuel procured under this line item.




                                               –7–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 8 of 11 PAGEID #: 8



       2013 PC&S Contracts

       24.       Similar to 2006 and 2009, Defendants and other co-conspirators conspired to rig

bids and fix prices for the 2013 PC&S contracts, which were issued in response to solicitation

SP0600-12-R-0332. The term of the 2013 PC&S Contract covered the supply of fuel from

August 2013 through July 2016.

       25.       Defendants and other co-conspirators communicated via phone calls and e-mails

to allocate and set the price for each line item in the solicitation for the 2013 PC&S contracts.

Defendants and other co-conspirators believed that they had an agreement as to their bidding

strategy and pricing for the 2013 PC&S contracts. As a result of this agreement, they bid higher

prices than they would have in a competitive process.

       26.       However, Hanjin and S-Oil submitted bids for the 2013 PC&S contracts below

the prices set by the other co-conspirators. Although lower than the pricing agreed upon by the

conspirators, Hanjin and S-Oil still submitted bids above a competitive, non-collusive price,

knowing that they would likely win the contracts because the other conspirators would bid even

higher prices.

       27.       As a result of their bidding strategy, Hanjin and S-Oil jointly won nearly all the

line items in the 2013 PC&S contracts. As in 2009, S-Oil was to provide the fuel for these line

items, and Hanjin was to provide transportation and logistics. GS Caltex and other co-

conspirators won a few, small line items; SK Energy won none. DLA made inflated payments

under the 2013 PC&S contracts through October 2016.

       28.       After the award of the 2013 PC&S contracts, Hanjin, S-Oil, and GS Caltex

reached an understanding that GS Caltex, rather than S-Oil, would supply Hanjin with fuel for

certain line items. Under this side agreement, Hanjin paid a much lower price to GS Caltex for




                                                 –8–
 Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 9 of 11 PAGEID #: 9



fuel than the price it previously had agreed to pay S-Oil to acquire fuel for those line items.

However, the price that Hanjin paid to GS Caltex exceeded a competitive price for fuel.

                                 VI. VIOLATIONS ALLEGED

       29.     The United States incorporates by reference the allegations in paragraphs 1

through 28.

       30.     The conduct of Defendants and their co-conspirators unreasonably restrained

trade and harmed competition for the supply of fuel to the U.S. military in South Korea in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       31.     The United States was injured as a result of the unlawful conduct because it paid

more for the supply of fuel than it would have had the Defendants and their co-conspirators

engaged in fair competition.

                                 VII. REQUEST FOR RELIEF

       32.     The United States requests that this Court:

               (a)     adjudge that Defendants’ and their co-conspirators’ conduct constitutes an

                       unreasonable restraint of interstate commerce, import trade or commerce,

                       and commerce with foreign nations in violation of Section 1 of the

                       Sherman Act, 15 U.S.C. § 1;

               (b)     award the United States damages to which it is entitled for the losses

                       incurred as the result of Defendants’ and their co-conspirators’ conduct;

               (c)     award the United States equitable disgorgement of the ill-gotten gains

                       obtained by Defendants;

               (d)     award the United States its costs of this action; and

               (e)     award the United States other relief that the Court deems just and proper.



                                                –9–
Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 10 of 11 PAGEID #: 10
Case: 2:19-cv-01037-MHW-KAJ Doc #: 1 Filed: 03/20/19 Page: 11 of 11 PAGEID #: 11
                   Case: 2:19-cv-01037-MHW-KAJ Doc #: 1-1 Filed: 03/20/19 Page: 1 of 2 PAGEID #: 12
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Hyundai Oilbank Co., Ltd.; S-Oil Corporation

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              South Korea
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Andrew M. Malek, U.S. Attorney's Office, 303 Marconi Boulevard, Suite                                       See attachment
200, Columbus, Ohio 43215, (614) 469-5715

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. § 1
VI. CAUSE OF ACTION Brief description of cause:
                                           Bid rigging conspiracy
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Algenon L. Marbley                                                                          DOCKET NUMBER See attachment
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/20/2019                                                              s/Andrew M. Malek
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
Case: 2:19-cv-01037-MHW-KAJ Doc #: 1-1 Filed: 03/20/19 Page: 2 of 2 PAGEID #: 13



                         CIVIL COVER SHEET ATTACHMENT

I.(c).   Attorneys

Defendants

For Hyundai Oilbank Co., Ltd.
Kathryn M. Hellings
Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Tel: (202) 637-5483
Fax: (202) 637-5910
E-mail: kathryn.hellings@hoganlovells.com

For S-Oil Corporation
Sonia K. Pfaffenroth
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue, NW
Washington, DC 20001
Tel: (202) 942-6831
Fax: (202) 942-5999
E-mail: sonia.pfaffenroth@arnoldporter.com


VIII.    Related Cases

1) Docket No. 2:18-cv-1456
2) Filed under seal
